McGivern, J.
(dissenting). I dissent and would affirm the Surrogate in all respects. The intent of the testator, to effect merely a transfer of his Yonkers Motors Corp. stock to his immediate family, clearly envisaged a specific legacy. As such, the executors were not entitled to a commission on this stock. (See former Surrogate’s Ct. Act, § 285 [now SCPA § 2307], also §§ 218, 214; Blood v. Kane, 130 N. Y. 514, 517; Matter of Columbia Trust Co., 186 App. Div. 377, 381.)
Similarly, I find no cause to alter the fees allowed the attorneys. The total estate was over a million. The attorneys who handled the administration of the estate were commensurately compensated. The accounting period extended from 1957 to 1966, and the attorneys credibly spent 198 hours on their tasks. The Surrogate has already reduced the requested allowance from $5,000 to $3,500. A further reduction would be unnecessarily trenchant, unrealistic and not warranted.
Steuer, J. P., Capozzoli, Tilzer and McNally, JJ., concur in Per Curiam opinion; McGivern, J., dissents in opinion.
Decree so far as appealed from modified, on the law, on the facts and in the exercise of discretion, by overruling the objections to the payment of commissions on the stock of Yonkers Motors Corp. and by awarding commissions thereon in the amount of $7,854, and by decreasing the fee for legal services rendered on the accounting to $1,500, plus disbursements, and, as so modified, affirmed, with $50 costs and disbursements to all parties filing briefs, payable out of the estate. [53 Misc 2d 1066.]